Exhibit 10.3
CROGHAN BANCSHARES, INC.
AMENDED AND RESTATED
2002 STOCK OPTION AND INCENTIVE PLAN
     1. PURPOSE. The purpose of the Croghan Bancshares, Inc. (“Croghan”),
Amended and Restated 2002 Stock Option and Incentive Plan (this “Plan”) is to
promote and advance the interests of Croghan and its shareholders by enabling
Croghan to attract, retain and reward directors, managerial and other employees
of Croghan and any subsidiary and to strengthen the mutuality of interests
between such directors and employees and Croghan’s shareholders by providing
such persons with a proprietary interest in pursuing the long-term growth,
profitability and financial success of Croghan. This Plan is hereby amended and
restated in its entirety, for the purpose of complying with Section 409A of the
Code, effective as of December 8, 2008.
     2. DEFINITIONS. For purposes of this Plan, the following terms shall have
the meanings set forth below:
     (a) “Award” means the grant by the Committee of an Incentive Stock Option,
a Non-Qualified Stock Option or a Stock Appreciation Right, or any combination
thereof, as provided in the Plan.
     (b) “Board” means the Board of Directors of Croghan.
     (c) “Buy Out Notice” means the notice defined in Section 14 of this Plan.
     (d) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto, together with rules, regulations and interpretations
promulgated thereunder.
     (e) “Committee” means the Committee of the Board constituted as provided in
Section 3 of this Plan.
     (f) “Common Shares” means the common shares, $12.50 par value per share, of
Croghan or any security of Croghan issued in substitution, in exchange or in
lieu thereof.
     (g) “Croghan” means Croghan Bancshares, Inc., an Ohio corporation, or any
successor corporation.
     (h) “Employment” means regular employment with Croghan or a Subsidiary and
does not include service as a director only.
     (i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor thereto, together with rules, regulations and
interpretations promulgated thereunder.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute.

 



--------------------------------------------------------------------------------



 



     (k) “Fair Market Value” means as follows:
     (i) If the Common Shares are traded on a national securities exchange at
the time of grant of the Stock Option, then the Fair Market Value shall be the
average of the highest and the lowest selling price on such exchange on the date
that such Stock Option is granted or, if there were no sales on such date, then
on the next prior business day on which there was a sale.
     (ii) If the Common Shares are quoted on The Nasdaq Stock Market at the time
of the grant of the Stock Option, then the Fair Market Value shall be the mean
between the closing bid and closing asked quotation with respect to a Common
Share on such date on The Nasdaq Stock Market.
     (iii) If the Common Shares are not traded on a national securities exchange
or quoted on The Nasdaq Stock Market, then the Fair Market Value shall be as
determined as follows: (a) with respect to an Incentive Stock Option, by the
Committee in good faith; and (b) with respect to any Non-Qualified Stock Option
or Stock Appreciation Right, through the reasonable application of a reasonable
valuation method, taking into account all information material to the value of
Croghan, within the meaning of Treasury Regulation §1.409A-1(b)(5)(iv)(B).
     (l) “FDIC” means the Federal Deposit Insurance Corporation.
     (m) “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.
     (n) “Incentive Stock Option” means any Stock Option granted pursuant to the
provisions of Section 6 of this Plan which is intended to be and is specifically
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.
     (o) “Non-Qualified Stock Option” means any Stock Option granted pursuant to
the provisions of Section 6 of this Plan which is not an Incentive Stock Option.
     (p) “Participant” means an employee or director of Croghan or a Subsidiary
who is granted a Stock Option under this Plan. Notwithstanding the foregoing,
for the purposes of the granting of any Incentive Stock Option under this Plan,
the term “Participant” shall include only employees of Croghan or a Subsidiary.
     (q) “Plan” means the Croghan Bancshares, Inc., 2002 Amended and Restated
Stock Option and Incentive Plan, as set forth herein and as hereinafter amended
from time to time.
     (r) “Related” means (i) in the case of a Stock Appreciation Right, a Stock
Appreciation Right which is granted in connection with, and to the extent
exercisable, in whole or in part, in lieu of, an Option and (ii) in the case of
an Option, an Option with respect to which and to the extent to which a Stock
Appreciation Right is exercisable, in whole or in part, in lieu thereof has been
granted.

2



--------------------------------------------------------------------------------



 



     (s) “Repurchase Right” means the right defined in Section 10 of this Plan.
     (t) “Stock Appreciation Right” means a Stock Appreciation Right with
respect to shares granted by the Committee pursuant to Section 11 hereof.
     (u) “Stock Option” means an award to purchase Common Shares granted
pursuant to the provisions of Section 6 of this Plan.
     (v) “Subsidiary” means (i) with respect to an Incentive Stock Option, a
“subsidiary corporation” as defined in Section 424(f) of the Code or a “parent
corporation” as defined in Section 424(e) of the Code; and (ii) with respect to
a Non-Qualified Stock Option or Stock Appreciation Right, any person with whom
Croghan would be considered a single employer under Section 414(b) or (c) of the
Code, but modified as permitted by Treasury Regulation §1.409A-1(b)(5).
     (w) “Terminated for Cause” means any removal of a director or discharge of
an employee for personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of a material provision of any law, rule or regulation
(other than traffic violations or similar offenses), a material violation of a
final cease-and-desist order or any other action of a director or employee which
results in a substantial financial loss to Croghan or a Subsidiary.
     3. ADMINISTRATION.
     (a) This Plan shall be administered by the Committee, which shall be
comprised of not fewer than three of the members of the Board. The members of
the Committee shall be appointed from time to time by the Board. Members of the
Committee shall serve at the pleasure of the Board, and the Board may from time
to time remove members from, or add members to, the Committee. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business. An action approved in writing by a majority of the members of the
Committee then serving shall be fully as effective as if the action had been
taken by unanimous vote at a meeting duly called and held.
     (b) The Committee is authorized to construe and interpret this Plan and to
make all other determinations necessary or advisable for the administration of
this Plan. The Committee may designate persons other than members of the
Committee to carry out its responsibilities under such conditions and
limitations as it may prescribe. Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration,
or application of this Plan shall be final, conclusive and binding upon all
persons participating in this Plan and any person validly claiming under or
through persons participating in this Plan. Croghan shall effect the granting of
Stock Options under this Plan in accordance with the determinations made by the
Committee, by execution of instruments in writing in such form as approved by
the Committee.

3



--------------------------------------------------------------------------------



 



     4. DURATION OF, AND COMMON SHARES SUBJECT TO, THIS PLAN.
     (a) Term. This Plan shall terminate on the date which is ten (10) years
from the date on which this Plan is adopted by the Board, except with respect to
Stock Options then outstanding. Notwithstanding the foregoing, no Incentive
Stock Option may be granted under this Plan after the date which is ten
(10) years from the date on which this Plan is adopted by the Board or the date
on which this Plan is approved by the shareholders of Croghan, whichever is
earlier.
     (b) Common Shares Subject to Plan. The maximum number of Common Shares in
respect of which Awards may be granted under this Plan, subject to adjustment as
provided in Section 9 of this Plan, shall be 190,951 Common Shares. For the
purpose of computing the total number of Common Shares available for Awards
under this Plan, there shall be counted against the foregoing limitations the
number of Common Shares subject to issuance upon exercise or settlement of Stock
Options as of the dates on which such Stock Options are granted. If any Stock
Options or Stock Appreciation Rights are forfeited, terminated or exchanged for
other Stock Appreciation Rights or Stock Options, or expire unexercised, the
Common Shares which were theretofore subject to such Awards shall again be
available for Awards under this Plan to the extent of such forfeiture,
termination or expiration of such Awards.
     Common Shares which may be issued under this Plan may be either authorized
and unissued shares or issued shares which have been reacquired by Croghan. No
fractional shares shall be issued under this Plan.
     5. ELIGIBILITY AND GRANTS. Persons eligible for Awards under this Plan
shall consist of directors and managerial and other key employees of Croghan or
a Subsidiary who hold positions with significant responsibilities or whose
performance or potential contribution, in the judgment of the Committee, will
benefit the future success of Croghan or a Subsidiary. In selecting the
directors and employees to whom Awards will be made and the number of shares
subject to such Awards, the Committee shall consider the position, duties and
responsibilities of the eligible directors and employees, the value of their
services to Croghan and the Subsidiaries and any other factors the Committee may
deem relevant.
     6. STOCK OPTIONS. Stock Options granted under this Plan may be in the form
of Incentive Stock Options or Non-Qualified Stock Options. Such Stock Options
shall be subject to the following terms and conditions and in such form as the
Committee may from time to time approve and shall contain such additional terms
and conditions as the Committee shall deem desirable, not inconsistent with the
express provisions of the Plan:
     (a) Grant. Stock Options may be granted under this Plan on terms and
conditions not inconsistent with the provisions of this Plan.
     (b) Stock Option Price. The option exercise price per Common Share
purchasable under a Stock Option shall be determined by the Committee at the
time of grant; provided, however, that in no event shall the exercise price of a
Stock Option be less than 100% of the Fair Market Value of the Common Shares on
the date of the grant

4



--------------------------------------------------------------------------------



 



of such Stock Option. In the case of a Participant who owns, directly or
indirectly, more than 10% of the combined voting power of all classes of stock
of Croghan or any Subsidiary at the time an Incentive Stock Option is granted,
the option exercise price of an Incentive Stock Option shall in no event be less
than 110% of the Fair Market Value of the Common Shares at the time the
Incentive Stock Option is granted to such Participant.
     (c) Stock Option Terms. Subject to the right of Croghan to provide, in its
sole discretion and without the consent of the Participant, for earlier
termination in the event of any merger, acquisition or consolidation involving
Croghan, the term of each Stock Option shall be fixed by the Committee;
provided, however, that the term of an Incentive Stock Option will not exceed
ten (10) years after the date the Incentive Stock Option is granted; provided
further, however, that in the case of a Participant who owns directly or
indirectly, more than 10% of the combined voting power of all classes of stock
of Croghan or any Subsidiary at the time the Incentive Stock Option is granted,
the term of the Incentive Stock Option shall not exceed five years.
     (d) Exercisability. Except as set forth in this Plan or as designated by
the Committee at the time of grant, Stock Options awarded under this Plan shall
be immediately exercisable in full.
     (e) Method of Exercise. A Stock Option may be exercised, in whole or in
part, by giving written notice of exercise to Croghan specifying the number of
Common Shares to be purchased. Such notice shall be accompanied by payment in
full of the purchase price in cash or, if acceptable to the Committee in its
sole discretion, in Common Shares already owned by the Participant, or by
surrendering outstanding Stock Options. The Committee may also permit
Participants, either on a selective or aggregate basis, to simultaneously
exercise Stock Options and sell Common Shares thereby acquired, pursuant to a
brokerage or similar arrangement, approved in advance by the Committee, and use
the proceeds from such sale as payment of the purchase price of such shares.
     (f) Special Rule for Incentive Stock Options. With respect to Incentive
Stock Options granted under this Plan, to the extent the aggregate Fair Market
Value (determined as of the date the Incentive Stock Option is granted) of the
number of shares with respect to which Incentive Stock Options are exercisable
under all plans of Croghan or a Subsidiary for the first time by a Participant
during any calendar year exceeds $100,000, or such other limit as may be
required by the Code, such Stock Options shall be Non-Qualified Stock Options to
the extent of such excess.
     7. EFFECT OF TERMINATION OF EMPLOYMENT, DISABILITY, DEATH OR CHANGE IN
CONTROL.
     (a) Except in the event of the death or disability of a Participant or in
the event a Participant is Terminated for Cause, upon the resignation, removal
or retirement from the Board of any Participant who is a director of Croghan or
a Subsidiary or upon the termination of Employment of a Participant who is not a
director of Croghan or a

5



--------------------------------------------------------------------------------



 



Subsidiary, all Stock Options which have not yet become exercisable shall
thereupon terminate and be of no further force or effect and, unless the
Committee shall specifically state otherwise at the time a Stock Option is
granted, all Stock Options which have become exercisable shall terminate if they
are not exercised by the earlier of (i) the respective expiration dates of such
Stock Options or (ii) the date which is three (3) months after such resignation,
removal, retirement or termination of Employment.
     (b) Unless the Committee shall specifically state otherwise at the time a
Stock Option is granted, all Stock Options granted under this Plan shall become
exercisable in full on the date of termination of a Participant’s employment or
directorship with Croghan or a Subsidiary because of his death or disability,
and, subject to extension by the Committee, all Stock Options shall terminate if
not exercised by the earlier of (i) the respective expiration dates of any such
Stock Options or (ii) the date which is twelve (12) months after the
Participant’s death or disability.
     (c) Unless the Committee shall specifically state otherwise at the time a
Stock Option is granted, in the event the Employment or the directorship of a
Participant is Terminated for Cause, any Stock Option which has not been
exercised shall terminate and be of no further force or effect as of the date
the Participant is Terminated for Cause.
     (d) All outstanding Stock Options shall become immediately exercisable in
the event of a change in control or imminent change in control of Croghan or any
Subsidiary, as determined by the Committee. For purposes of this Section 7,
“change in control” shall mean: (i) the execution of an agreement for the sale
of all, or a material portion of, the assets of Croghan or any Subsidiary;
(ii) the execution of an agreement for a merger or recapitalization of Croghan
or any Subsidiary or any merger or recapitalization whereby Croghan or any
Subsidiary is not the surviving entity; (iii) a change of control of Croghan or
any Subsidiary, as defined or determined by the Federal Reserve Board or the
FDIC; or (iv) the acquisition, directly or indirectly, of the beneficial
ownership (within the meaning of the term “beneficial ownership” as defined
under Section 13(d) of the Exchange Act and the rules promulgated thereunder) of
twenty-five percent (25%) or more of the outstanding voting securities of
Croghan or any Subsidiary by any person, trust, entity or group. For purposes of
this Section 7, “imminent change in control” shall refer to any offer or
announcement, oral or written, by any person or any persons acting as a group,
to acquire control of Croghan or any Subsidiary as to which an application or
notice has been filed with the Federal Reserve Board or the FDIC and such
application has been approved or such notice has not been disapproved.
     8. NON-TRANSFERABILITY OF STOCK OPTIONS. No Stock Option under this Plan,
and no rights or interests therein, shall be assignable or transferable by a
Participant except by will or the laws of descent and distribution. During the
lifetime of a Participant, Stock Options are exercisable only by, and payments
in settlement of Stock Options will be payable only to, the Participant or his
or her legal representative.

6



--------------------------------------------------------------------------------



 



     9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.
     (a) Notwithstanding the existence of this Plan and any Awards granted
hereunder, the Board and/or the shareholders of Croghan shall at any time have
the right, the power and the authority to make or authorize any of the
following: any adjustment, recapitalization, reorganization or other change in
Croghan’s capital structure or its business; any merger, acquisition or
consolidation of Croghan; any issuance of bonds, debentures, preferred or prior
preference stocks ahead of or affecting Croghan’s capital stock or the rights
thereof; the dissolution or liquidation of Croghan or any sale or transfer of
all or any part of its assets or business; or any other corporate act or
proceeding, including any merger or acquisition which would result in the
exchange of cash, stock of another company or options to purchase the stock of
another company for any Awards outstanding at the time of such corporate
transaction or which would involve the termination of all Awards outstanding at
the time of such corporate transaction.
     (b) In the event of any change in capitalization affecting the Common
Shares of Croghan, such as a stock dividend, stock split, recapitalization,
merger, consolidation, spin-off, split-up, combination or exchange of shares or
other form of reorganization, or any other change affecting the Common Shares,
such proportionate adjustments, if any, as the Board in its discretion may deem
appropriate to reflect such change shall be made with respect to the aggregate
number of Common Shares for which Awards in respect thereof may be granted under
this Plan, the maximum number of Common Shares which may be sold or awarded to
any Participant, the number of Common Shares covered by each outstanding Award,
and the exercise price per share in respect of outstanding Awards.
Notwithstanding the foregoing, any adjustments made under this Section 9 shall
comply with the requirements of Section 409A of the Code, to the extent
applicable.
     10. RIGHT OF REPURCHASE AND RESTRICTIONS ON DISPOSITION. The Committee, in
its sole discretion, may include, as a term of any Incentive Stock Option or
Non-Qualified Stock Option, the right (hereinafter the “Repurchase Right”), but
not the obligation, to repurchase all or any amount of the Common Shares
acquired by a Participant pursuant to the exercise of any such options. The
Repurchase Right shall provide for, among other terms, a specified duration of
the Repurchase Right, a specified price per Common Share to be paid upon the
exercise of the Repurchase Right and a restriction on the disposition of the
Common Shares by the Participant during the period of the Repurchase Right. The
Repurchase Right may permit Croghan to transfer or assign such right to another
party. Croghan may exercise the Repurchase Right only to the extent permitted by
applicable law.
     11. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right shall, upon its
exercise, entitle the Participant to whom such Stock Appreciation Right is
granted to receive a number of Common Shares or an amount of cash or combination
thereof, as the Committee in its discretion shall determine, the aggregate value
of which (i.e., the sum of the amount of cash and/or the fair market value of
such Common Shares on the date of exercise) shall equal the amount by which the
Fair Market Value per Common Share on the date of such exercise shall exceed the
exercise price of such Stock Appreciation Right, multiplied by the number of
Common Shares with respect to which such Stock Appreciation Right shall have
been exercised. A Stock Appreciation Right may be Related to a Stock Option or
may be granted independently

7



--------------------------------------------------------------------------------



 



of any Stock Option and the Committee shall determine whether and to what extent
a Related Stock Appreciation Right shall be granted with respect therein;
provided, however, that notwithstanding any other provision of this Plan, in the
event that the Related Option is an Incentive Stock Option, the Related Stock
Appreciation Right shall satisfy all the applicable restrictions and limitations
of Section 6 hereof as if such Related Stock Appreciation Right were an
Incentive Stock Option. In the case of a Related Stock Option, such Related
Stock Option shall cease to be exercisable to the extent of the Common Shares to
which the Related Stock Appreciation Right was exercised. Upon the exercise or
termination of a Related Stock Option, any Related Stock Appreciation Right
shall terminate to the extent of the Common Shares with respect to which the
Related Stock Option was exercised or terminated.
     12. AMENDMENT AND TERMINATION OF THIS PLAN. Without further approval of the
shareholders, the Board may at any time terminate this Plan, or may amend it
from time to time in such respects as the Board may deem advisable, except that
the Board may not, without approval of the shareholders, make any amendment
which would (a) increase the aggregate number of Common Shares which may be
issued under this Plan (except for adjustments pursuant to Section 9 of this
Plan), (b) materially modify the requirements as to eligibility for
participation in this Plan, or (c) materially increase the benefits accruing to
Participants under this Plan. The above notwithstanding, the Board may amend
this Plan to take into account changes in applicable securities, federal income
tax and other applicable laws.
     13. MODIFICATION OF OPTIONS. The Board may authorize the Committee to
direct the execution of an instrument providing for the modification of any
outstanding Stock Option which the Board believes to be in the best interests of
Croghan; provided, however, that no such modification, extension or renewal
shall confer on the holder of such Stock Option any right or benefit which could
not be conferred on him by the grant of a new Stock Option at such time and
shall not materially decrease the Participant’s benefits under the Stock Option
without the consent of the holder of the Stock Option, except as otherwise
permitted under this Plan. Notwithstanding the foregoing, any modification,
extension or renewal under this Section 13 shall comply with the requirements of
Section 409A of the Code to the extent applicable.
     14. BUY OUT OF AWARDS. At any time, the Committee, in its sole discretion
and without the consent of the Participant, may cancel any or all outstanding
Awards held by that Participant by providing to that Participant written notice
(“Buy Out Notice”) of its intention to exercise the rights reserved in this
Section 14. If a Buy Out Notice is given, Croghan also will pay to each affected
Participant the difference between (a) the Fair Market Value of each Award (or
portion of an Award) to be cancelled on the date of the cancellation and (b) the
exercise price associated with each cancelled Award. However, unless otherwise
designated by the Committee at the time the Award is granted, no payment will be
made with respect to any Awards that are not exercisable when cancelled under
this Section 14. Croghan will complete any buy out under this Section 14 within
thirty (30) days after the date of the Buy Out Notice. At the Committee’s
option, payment of the buy out amount may be made in cash, in whole Common
Shares or partly in cash and partly in Common Shares. The number of whole Common
Shares, if any, included in the buy out amount will be determined by dividing
the amount of the payment to be made in Common Shares by the Fair Market Value
as of the date of the Buy Out Notice.

8



--------------------------------------------------------------------------------



 



     15. MISCELLANEOUS.
     (a) Tax Withholding. Croghan shall have the right to deduct from any
settlement made under this Plan, including the delivery or vesting of Common
Shares, any federal, state or local taxes of any kind required by law to be
withheld with respect to such payments or to take such other action as may be
necessary in the opinion of Croghan to satisfy all obligation for the payment of
such taxes. If Common Shares are used to satisfy tax withholding, such shares
shall be valued based on the Fair Market Value when the tax withholding is
required to be made.
     (b) No Right to Employment. Neither the adoption of this Plan nor the
granting of any Award shall confer upon any employee of Croghan or a Subsidiary
any right to continued Employment with Croghan or a Subsidiary, as the case may
be, nor shall it interfere in any way with the right of Croghan or a Subsidiary
to terminate the Employment of any of its employees at any time, with or without
cause.
     (c) Annulment of Stock Options. The grant of any Stock Option under this
Plan payable in cash is provisional until cash is paid in settlement thereof.
The grant of any Stock Option under this Plan payable in Common Shares is
provisional until the Participant becomes entitled to the certificate in
settlement thereof. In the event the Employment or the directorship of a
Participant is Terminated for Cause, any Stock Option which is provisional shall
be annulled as of the date of such termination.
     (d) Other Croghan Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to this Plan
shall not be deemed a part of a Participant’s regular, recurring compensation
for purposes of the termination indemnity or severance pay law of any country
and shall not be included in, nor have any effect on, the determination of
benefits under any other employee benefit plan or similar arrangement provided
by Croghan or a Subsidiary unless expressly so provided by such other plan or
arrangement, or except where the Committee expressly determines that an Award or
portion of an Award should be included to accurately reflect competitive
compensation practices or to recognize that an Award has been made in lieu of a
portion of competitive annual cash compensation. An Award under this Plan may be
made in combination with or in tandem with, or as an alternative to, grants,
stock options or payments under any other plans of Croghan or a Subsidiary. This
Plan notwithstanding, Croghan or any Subsidiary may adopt such other
compensation programs and additional compensation arrangements as it deems
necessary to attract, retain and reward directors and employees for their
service with Croghan and its Subsidiaries.
     (e) Securities Law Restrictions. No Common Shares shall be issued under
this Plan unless counsel for Croghan shall be satisfied that such issuance will
be in compliance with applicable federal and state securities laws. Certificates
for Common Shares delivered under this Plan may be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Shares are then listed, and
any applicable federal or state securities

9



--------------------------------------------------------------------------------



 



law. The Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     (f) Award Agreement. Each Participant receiving an Award under this Plan
shall enter into an agreement with Croghan in a form specified by the Committee
agreeing to the terms and conditions of the Award and such related matters as
the Committee shall, in its sole discretion, determine.
     (g) Cost of Plan. The costs and expenses of administering this Plan shall
be borne by Croghan.
     (h) Governing Law. This Plan and all actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Ohio,
except to the extent that federal law shall be deemed applicable.
     (i) Effective Date. This Plan shall be effective upon the later of adoption
by the Board and approval by Croghan’s shareholders. This Plan shall be
submitted to the shareholders of Croghan for approval at an annual or special
meeting of shareholders held within twelve (12) months of the adoption of the
Plan by the Board.
     (j) Section 409A. It is intended that the Awards granted under the Plan be
exempt from Section 409A of the Code and the Treasury Regulations promulgated
thereunder, and the Plan shall be interpreted, administered, and operated
accordingly. Nothing herein shall be construed as an entitlement to or a
guarantee of any particular tax treatment to a Participant, and none of Croghan,
its Subsidiaries, the Board or the Committee shall have any liability with
respect to any failure to comply with the requirements of Section 409A of the
Code.

10